Title: From George Washington to Thomas Jefferson, 13 August 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon Augt 13th 1792.

Since my last to you dated the 23d of July, I have received the second epistle of Govr Chittendon, enclosing a copy of the Lieutt Governor of Canada’s letter to him; but as he does not in that letter acknowledge the receipt of the One which went to him from the Secretary of State’s Office the motives which suspended an answer to his first letter still exist, unless he has given the information required of him immediately to yourself; however, that you may have the whole matter before you, to answer when you are possessed of all the facts which relate to the Subject, I forward the Governors last letter to me, as I also do that from Colo. Humphreys to you, covered by yours of the 30th Ulto. I am Dear Sir Yr Affecte

Go: Washington

